United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Duluth, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1385
Issued: October 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 21, 2016 appellant, through counsel, filed a timely appeal from a May 13, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.
ISSUES
The issues are: (1) whether appellant forfeited his right to compensation for the period
October 12, 2007 through November 15, 2014 because he knowingly failed to report
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

employment earnings as a pastor; (2) whether he received an overpayment of compensation in
the amount of $271,743.45; and (3) whether OWCP properly found that appellant was at fault in
the creation of the overpayment and that the overpayment was therefore not subject to waiver of
recovery.
On appeal counsel argues that appellant was not working when performing pastoral
duties and, therefore, did not forfeit his right to wage-loss compensation and medical benefits.
FACTUAL HISTORY
On May 16, 2007 appellant, then a 52-year-old truck driver, filed a traumatic injury claim
(Form CA-1) alleging that on May 14, 2007 he injured his neck and arm when a trailer door
jammed as he pulled it down. He stopped work on the date of injury. OWCP accepted the claim
for right upper arm rotator cuff tear, right shoulder sprain, and rotator cuff syndrome. It
authorized right shoulder arthroscopic surgery, which was performed on July 24, 2007. By letter
dated January 9, 2008, OWCP placed appellant on the periodic rolls for temporary total
disability.3
Between 2009 and 2014, appellant completed EN1032 forms which contained language
advising him of the types of employment activities, earnings, and volunteer activities that he was
required to report for each 15-month period prior to the time he signed each form.
The EN1032 forms instructed appellant to report all employment for which he received a
salary, wages, income, sales commissions, piecework, or payment of any kind. Appellant was
directed to report all self-employment or involvement in business enterprises, including (but not
limited to) farming, sales work, operating a business, and providing services in exchange for
money, goods, or other services. Examples of services that he was required to report included
such activities as carpentry, mechanical work, painting, contracting, child care, keeping books
and records, odd jobs, and managing and overseeing a business of any kind, including a family
business. Such activities had to be reported even if they were part time or intermittent.
Moreover, the EN1032 forms instructed appellant to report any work or ownership
interest in any business enterprise, even if the business lost money or if profits or income were
reinvested or paid to others. If appellant performed any duties in a business enterprise for which
he was not paid, he had to show what the rate of pay would have cost the employing
establishment or organization to hire someone to perform the work or duties he did, even if the
work was for him or a family member or relative. The forms contained certification clauses
which informed him of the consequences of failing to accurately report his employment
activities, such as being subjected to criminal penalties and losing the right to receive federal
workers’ compensation benefits.
3

By decision dated November 14, 2014, OWCP suspended appellant’s benefits, effective November 16, 2014, for
failing to submit the required completed annual EN1032 form. On November 20, 2014 OWCP received his EN1032
form dated November 15, 2014. It reinstated benefits for the period November 14 to December13, 2014 on
November 24, 2014. In a November 3, 2015 decision, OWCP suspended appellant’s benefits for failing to submit
the required completed EN1032 form effective November 15, 2015. On March 23, 2016 it received a completed
EN1032 form. Appellant’s benefits were reinstated beginning November 16, 2015.

2

On January 12 and November 18, 2009, October 22, 2010, October 20, 2011,
November 13, 2012, October 18, 2013, and November 15, 2014 appellant completed EN1032
forms indicating that he had not engaged in any employment, self-employment, or volunteer
work during the 15-month periods prior to the completion of each form.4 These EN1032 forms
collectively covered the period October 12, 2007 through November 15, 2014.
On April 7, 2015 OWCP received a February 9, 2015 investigative memorandum and an
April 3, 2015 report of investigation by the employing establishment’s Office of Inspector
General (OIG), which concluded that appellant had engaged in employment activity as the main
pastor for the Union Missionary Baptist Church in East Point, GA during the period of
October 12, 2007 to November 15, 2014. The OIG noted that appellant’s EN1032 forms did not
disclose his involvement with the Union Missionary Baptist Church. It further noted that on
March 11, 2013 appellant indicated his inability to perform an offered limited-duty job because
of his physical ailments. Appellant responded to an employing establishment job offer noting
that he could not lift, hold objects, or even “wipe his butt” due to his work injury. He also
reported that he could not stand for long periods of time and that he walked many times with a
cane. Appellant concluded his response by noting that he sometimes cannot leave his house or
even get out of his bed due to his pain.
In an April 3, 2015 report of investigation, the reporting OIG agent noted the
investigation had covered the period of December 11, 2013 to February 9, 2015 and concluded
that appellant had served as the primary pastor for the Union Missionary Baptist Church during
this period. In support of the findings of its investigation, the OIG reported that on
December 22, 2013 an OIG agent observed appellant addressing the congregation as its pastor
from the podium at approximately 10:55 a.m., dismissing Sunday School at approximately 11:03
a.m., and beginning a two and one-half hour service at approximately 11:30 a.m. During this
period, the OIG agent observed that appellant appeared to function with no difficulty as he was
seen walking, bending, standing, and raising his arms during the service. According to the OIG
agent, congregation members and appellant himself related that he had been the pastor of the
church for the past 17 years.
Follow-up observation was conducted in furtherance of the OIG investigation. On
January 19, 2014 an OIG agent observed appellant addressing the congregation starting at
approximately 11:30 a.m. The service lasted until approximately 1:10 p.m. and he was observed
walking up and down stairs, singing, pacing on the stage, and reaching with both arms
outstretched continuously until the end of the service. Appellant was also observed on
January 26, 2014 addressing the congregation beginning at 11:33 a.m. and ending at 2:00 p.m.
During this time, the OIG agent observed appellant picking up, holding, and carrying a large
bible; singing and conducting the choir; walking and swaying back and forth on stage; going
down stairs; motioning with both arms and hands as well as swinging his arms; unscrewing a cap
The EN1032 forms appellant completed between January 12, 2009 and October 22, 2010 asked, “During the
past 15 months, did you perform any volunteer work for which ANY FORM of monetary or in-kind compensation
was received?” The EN1032 forms he completed on October 20, 2011, November 13, 2012, October 18, 2013, and
November 15, 2014 contained a change in language and asked, “During the past 15 months, did you perform any
volunteer work including volunteer work for which ANY FORM of monetary or in-kind compensation was
received?”
4

3

and drinking from a water bottle several times; grasping a microphone continuously throughout
the service; and waving a towel. On April 6 and 13, 2014 two OIG agents observed appellant at
the church with similar movements as on January 26, 2014. The service on April 6, 2014 lasted
from 11:33 a.m. to 1:15 p.m. while the service conducted on April 13, 2014 began at 11:05 a.m.
and ended at 1:00 p.m. At the April 13, 2014 service appellant introduced a guest minister,
D.M., who gave the sermon, but he later addressed the congregation for approximately 1 hour
and 25 minutes following the guest sermon. Appellant told the OIG agent that D.M. preached
most of the time at the church and that his own title of pastor was in name only. The OIG report
does not indicate, and the record does not otherwise establish, that appellant was ever paid a
salary or received in-kind compensation for activities related to Union Missionary Baptist
Church.
The OIG agent who completed the report indicated that in the Articles of Incorporation,
filed on January 16, 2005 with the Georgia Secretary of State, appellant was recorded as an
incorporator and an initial director of Union Missionary Baptist Church, along with a number of
other individuals. This document also related that the Church was tax exempt as a charitable or
religious organization.
A church bulletin for the worship service of April 16, 2014 noted in the Order of Worship
that appellant was to perform both the sermon and the benediction. The church bulletin also lists
appellant as pastor and includes his email address, home telephone number, and his cell phone
number. Neither D.M. nor any other individual is included in the bulletin as a pastor or in any
other capacity.
In addition to the activities observed within the Union Missionary Baptist Church, the
OIG report also confirmed physical activities performed by appellant including yard work,
pulling a trash bin from the curb to his garage, driving a car, removing items from the trunk of a
car, working on a car for three hours continuously, driving his van on vehicle ramps to crawl
underneath the van, unraveling and taking a water hose from his yard to his home, carrying and
painting a coffee table at his residence, raising his then 9-year-old son onto a garbage can and
then pulling the garbage can across his yard, dragging tree branches in his yard, mowing his lawn
with a riding lawn mower, and hand washing a minivan in his driveway including the top of the
vehicle. The OIG report listed these activities and then cited to an October 9, 2014 medical
assessment evaluation form in which appellant alleged that he could not cut his grass or work on
cars. In an assessment form, noted in the OIG report, he indicated that he led a lifestyle of
almost no activity as he could not reach, squat, kneel, bend, or grasp.
A copy of the investigative DVD/CD was included in the record. Appellant was
interviewed by the investigator concerning his work injury and involvement with the Union
Missionary Baptist Church. He related that the majority of the preaching was conducted by
M.A. and that he was a pastor by name only. Appellant explained that due to physical
limitations he was unable to conduct services. The investigator showed appellant the
surveillance videotape of his conducting sermons and performing activities around his home and
asked for his response. Appellant replied that he made statements and filled out paperwork
based on what he felt he could do physically. He also claimed that he really did not read the
forms thoroughly and just filled it out. The investigative memorandum reported appellant’s

4

statement that the church owed him $18,000.00 for work he performed prior to his injury and
that he was not paid by the church as they could not afford to pay him.
By decision dated July 27, 2015, OWCP determined that appellant forfeited his right to
compensation from October 12, 2007 to November 15, 2014 because he failed to report
employment activities on EN1032 forms covering this period. The decision set forth the
applicable language in the EN1032 forms for employment activities and for volunteer activities
and noted that appellant reported no employment or volunteer activities. OWCP found that he
had worked as a pastor of Union Missionary Baptist Church and noted that the wording of the
EN1032 forms advised him of the need to report such employment activities even if he was not
paid for them. OWCP noted that appellant’s activities were documented by evidence such as his
name being listed as pastor on the church bulletin and that he had not denied involvement with
church management. It also noted that he had begun this work prior to his injury and therefore
his continuation of the work required reporting.
In a July 27, 2015 letter, OWCP advised appellant of its preliminary determination that
he received an overpayment of compensation in the amount of $271,743.45 because he forfeited
his right to any compensation from October 12, 2007 to November 15, 2014.5 It also made a
preliminary determination that he was at fault in the creation of the overpayment, thereby
precluding waiver of recovery of the overpayment. OWCP indicated that appellant was aware or
reasonably should have been aware of the reporting requirements of the EN1032 forms. It
requested that he complete and return a financial information questionnaire (Form OWCP-20).
Appellant requested a prerecoupment telephonic hearing with an OWCP hearing
representative, which was held on March 18, 2016.
During the hearing, the hearing
representative noted that appellant had submitted an OWCP-14 form without any supporting
financial evidence. Counsel argued that appellant’s work as a pastor could not be considered a
hobby or volunteer work and therefore appellant was not required to report this activity. He
further argued that appellant’s activity of serving God was exempt from OWCP and the United
States government laws and that this matter was not subject for review. Appellant testified that
he received no money from the church or its parishioners for praying for the parishioners or
when he preached. He also provided testimony regarding his income and expenses.
On March 21, 2016 OWCP received a January 5, 2016 Nolle Prosequi Order by the
Superior Court of Clayton County, GA, dismissing a criminal indictment for making false
statements and theft by deception as crimes appellant had been charged with as the acts had
occurred outside the venue of Clayton County.6
On April 15, 2016 OWCP received information regarding appellant’s income and
expenses and supporting financial evidence.

5

The record contains payment records and worksheets showing that appellant had received $271,743.45 in
compensation from October 12, 2007 to November 15, 2014.
6

On May 12, 2016 the special agent reported that OIG ultimately declined to prosecute appellant.

5

In a May 13, 2016 decision, the hearing representative affirmed the finding that appellant
forfeited his right to compensation from October 12, 2007 to November 15, 2014 because he
failed to report employment and earnings on EN1032 forms covering this period. He noted that
the July 27, 2015 forfeiture decision had not been appealed. The hearing representative also
found that appellant had received an overpayment of compensation in the amount of $271,743.45
and that he was at fault in the creation of the overpayment, thereby precluding waiver of
recovery of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
The section 8106(b) of FECA provides that an employee who fails to make an affidavit
or report when required or knowingly omits or understates any part of his earnings, forfeits his
right to compensation with respect to any period for which the affidavit or report was required.7
The Board has held that it is not enough merely to establish that there were unreported
earnings or unemployment. Appellant can be subjected to the forfeiture provisions of 5 U.S.C.
§ 8106(b) only if he “knowingly” failed to report employment or earnings.8 The term
“knowingly” as defined in OWCP’s implementing regulation, means “with knowledge,
consciously, willfully, or intentionally.”9
Section 10.5(g) of OWCP’s implementing federal regulations defines earnings from
employment or self-employment as follows:
“(1) Gross earnings or wages before any deduction and includes the value of
subsistence, quarters, reimbursed expenses and any other goods or services
received in kind as remuneration; or
“(2) A reasonable estimate of the cost to have someone else perform the duties of
an individual who accepts no remuneration. Neither lack or profits, nor the
characterization of the duties as a hobby, removes an unremunerated individual’s
responsibility to report the estimated cost to have someone else perform his or her
duties.”10
OWCP procedures recognize that forfeiture is a penalty.11 As a penalty provision, it must
be narrowly construed.12 To meet this burden, OWCP is required to examine closely appellant’s
activities and statements. It may meet this burden without an admission by an employee if the
7

5 U.S.C. § 8106(b).

8

Barbara L. Kanter, 46 ECAB 165 (1994).

9

20 C.F.R. § 10.5(n).

10

Id. at § 10.5(g).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Forfeiture, Chapter 2.1402.8 (May 2012).

12

See Christine P. Burgess, 43 ECAB 449, 458 (1992).

6

circumstances of the case establish that he failed to reveal fully and truthfully the full extent of
his employment activities and earnings.13
ANALYSIS -- ISSUE 1
The Board finds that appellant forfeited his compensation between October 12, 2007 and
November 15, 2014 as he knowingly failed to report employment and or volunteer activities
related to being a pastor of Union Missionary Baptist Church on the EN1032 forms submitted
into the record. These forms cover an entire period during which appellant served in the position
of pastor and was observed performing actual labor activities.
The EN1032 forms of record expressly indicate that if work was performed in
furtherance of another’s business, the employee must show the rate of pay of what it would have
cost the employer or organization to hire someone to perform the work actually performed. The
Board has held that the test of what constitutes reportable earnings on an EN1032 is not whether
appellant received a salary, but what it would have cost to have someone else do the work.14
Appellant was interviewed by an OIG investigator in the course of its investigation. He
was shown a copy of video surveillance which included his activities while acting in the position
of pastor, as well as performing additional activities around his home and on his motor vehicles.
Appellant did not deny that he was the individual surveilled or that he performed the activities as
recorded. Rather, he explained that he made statements and filled out paperwork based on what
he believed he could do physically. Appellant presented himself in documentation he submitted
to OWCP as significantly disabled and unable to return to any work because he could not lift,
hold objects, or even perform the most basic of self-care activities. Such statements lack
credibility given the undisputed performance of activities both at his home and in his church as
discovered and documented by the OIG investigator. Such lack of candor by appellant is
persuasive evidence that he failed to reveal fully and truthfully the full extent of his employment
activities and or earnings from Union Missionary Baptist Church.
While the investigative report was not supported by signed affidavits or declarations of
witnesses such as a church parishioner, the Board finds that such support is unnecessary in this
case to prove appellant’s activities as he confirmed the allegations contained in the report during
the course of the investigative interview.15 Appellant’s admissions are sufficient, on their own,
to establish the extent of his activities as a pastor and to undercut his claims of total disability.
The Board finds that appellant’s statements justifying his EN1032 entries are not credible given
the undisputed observations of the OIG investigators, appellant’s own admissions that he was the
individual on the surveillance video performing the activities witnessed by the investigators, and

13

Terry A. Geer, 51 ECAB 168 (1999).

14

See Anthony Derenze, 40 ECAB 504 (1988); see also Monroe E. Hartzog, 40 ECAB 322 (1988); B.S. Docket
No. 09-0076 (issued September 30, 2009); G.R., Docket No. 15-1047 (issued July 8, 2016).
15

Cf. D.O, Docket No. 13-1809 (issued September 11, 2014) (finding that an investigative report, lacking a
transcript and signed statement of each witness cited within the report, is insufficient to establish a finding of
forfeiture).

7

documentary evidence including the church bulletin which listed him as pastor and provided his
contact information to parishioners.
Counsel asserts on appeal that work as a pastor cannot be considered employment under
FECA and is an activity that cannot be considered by OWCP to trigger forfeiture. The Board has
previously held work as a pastor or performing volunteer activities for a church is required to be
included on EN1032 forms.16 However, the mere fact that a claimant was listed on the Articles
of Incorporation of the Church does not establish that he or she either performed work for or
volunteered for the church.17
The Board finds that appellant did knowingly omit employment activities and/or
volunteer work under section 8106(b)(2) of FECA on each of the EN1032 forms completed
between January 2, 2009 until November 15, 2014, forms which covered the period of earnings
from October 12, 2007 through November 15, 2014, as he failed to reveal fully and truthfully the
full extent of his employment activities and/or earnings.
LEGAL PRECEDENT -- ISSUE 2
Section 10.529 of OWCP’s implementing regulations provide as follows:
“(a) If an employee knowingly omits or understates any earnings or work activity
in making a report, he or she shall forfeit the right to compensation with respect to
any period for which the report was required. A false or evasive statement,
omission, concealment or misrepresentation with respect to employment activity
or earnings in a report may also subject an employee to criminal prosecution.
“(b) Where the right to compensation is forfeited, OWCP shall recover any
compensation already paid for the period of forfeiture pursuant to 5 U.S.C. § 8129
and other relevant statues.”18
ANALYSIS -- ISSUE 2
As noted above, OWCP regulations provide that it must declare an overpayment of
compensation for any compensation already paid for the period of a given forfeiture of
compensation. If a claimant has any employment, including self-employment or involvement in
a business enterprise, during a period covered by an EN1032 form which he or she fails to report,
the claimant is not entitled to any compensation for any portion of the period covered by the
report, even though he may have not had earnings during a portion of that period. The record of
evidence contains payment records and worksheets from OWCP showing that appellant received
$271,743.45 in compensation for the period from October 12, 2007 to November 15, 2014. The

16

See C.D., Docket No. 14-1165 (issued July 8, 2015).

17

Id.

18

20 C.F.R. § 10.529.

8

Board therefore finds that appellant received an overpayment of compensation in the amount of
$271,743.45.
LEGAL PRECEDENT -- ISSUE 3
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”19
Section 10.433(a) of OWCP’s regulations provide that OWCP:
“[M]ay consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from OWCP are proper. The recipient must
show good faith and exercise a high degree of care in reporting events which may
affect entitlement to or the amount of benefits. A recipient who has done any of
the following will be found to be at fault in creating an overpayment:
(1) Made an incorrect statement as to a material fact which he or
she knew or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should
have known to be material; or
(3) Accepted a payment which he or she knew or should have
known to be incorrect. (This provision applies only to the overpaid
individual).”20
To determine if an individual was at fault with respect to the creation of an overpayment,
OWCP examines the circumstances surrounding the overpayment.
The degree of care expected may vary with the complexity of those circumstances and
the individual’s capacity to realize that he or she is being overpaid.21
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly determined that appellant was at fault in the
creation of the overpayment because he failed to provide information which he knew or should
reasonably have known to be material on the EN1032 forms dated January 2, 2009 to
19

5 U.S.C. § 8129; See Linda E. Padilla, 45 ECAB 768 (1994).

20

20 C.F.R. § 10.433(b); see Sinclair Taylor, 52 ECAB 227 (2001); see also 20 C.F.R. § 10.430.

21

Id. at § 10.433(b); Duane C. Rawlings, 55 ECAB 366 (2004).

9

November 15, 2014. The evidence of record establishes that appellant had unreported
employment activity during this period and knowingly failed to furnish this material information
to OWCP as required by law.
Appellant signed a certification clause on the EN1032 forms which expressly advised
him that he might be subject to civil, administrative, or criminal penalties if he knowingly made
a false statement or misrepresentation or concealed a fact to obtain compensation. By signing
the annual EN1032 forms, he is deemed to have acknowledged his duty to report any
employment, self-employment, or involvement in a business enterprise. The Board therefore
finds that appellant failed to furnish information which he knew or reasonably should have
known to be material to OWCP. As he is at fault in the creation of the overpayment, it is not
subject to waiver of recovery.22
In cases such as here, where appellant is no longer receiving FECA compensation
benefits, the Board does not have jurisdiction over either the amount or method of recovery of
the overpayment under the Debt Collection Act.23
CONCLUSION
The Board finds that OWCP properly determined that appellant forfeited his right to
compensation pursuant to § 8106(b)(2) of FECA, for the period October 12, 2007 to
November 15, 2014. The Board further finds that OWCP properly determined that an
overpayment of compensation in the amount of $271,743.45 was created and that, as appellant
was at fault in the creation of the overpayment, it was not subject to waiver of recovery.

22

Harold F. Franklin, 57 ECAB 387 (2006).

23

Albert Pineiro, 51 ECAB 310 (2000).

10

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 13, 2016 is affirmed.
Issued: October 3, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

11

